Citation Nr: 1000671	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a restoration of a 60 percent rating for 
bronchial asthma, to include the propriety of the reduction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to March 
1989 and from May 1989 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision the RO 
implemented a reduction (proposed in a January 2006 rating 
decision) in the rating for bronchial asthma from 60 to 30 
percent, effective July 1, 2006.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO in Cleveland, Ohio 
increased the disability rating for service-connected 
bronchial asthma from 30 percent to 60 percent, effective 
February 22, 2005.  

2.  The June 2005 rating decision was based on a May 2005 VA 
examination that included a pulmonary function test with a 
forced expiratory volume in one second (FEV-1) of 44 percent 
of predicted value; and a ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1 /FVC) of 100 
percent.  

3.  A January 2006 VA examination revealed an FEV-1 of 89 
percent; and a FEV-1/FVC) of 119 percent.  

4.  Subsequent testing has shown that at no time since the 
January 2006 examination has the FEV-1 been less than 56 
percent of predicted, or; the FEV-1/FVC been less than 56 
percent.  There is no competent medical evidence that the 
appellant requires at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

5.  Following a January 2006 VA examination, in a January 
2006 rating decision the RO proposed to reduce the rating for 
bronchial asthma from 60 percent to 30 percent.

6.  By a letter dated February 3, 2006, the RO notified the 
Veteran that the RO proposed to reduce the 60 percent 
evaluation, and enclosed the January 2006 rating decision 
discussing the medical evidence reflecting improvement in her 
bronchial asthma condition.

7.  By a rating decision dated in April 2006 the RO 
implemented a reduction to 30 percent, effective July 1, 
2006.  Notice of the reduction was mailed to the Veteran 
April 28, 2006.

8.  In reducing the disability rating for bronchial asthma 
from 60 percent to 30 percent effective July 1, 2006, the RO 
in its April 2006 rating  decision met all due process 
requirements in executing such a reduction, and the decision 
to reduce the rating was properly substantiated by the 
evidence of record, which reflected an improvement in the 
service-connected bronchial asthma condition, and which did 
not reflect that the criteria supporting a 60 percent rating 
were met. 


CONCLUSION OF LAW

The reduction from 60 percent to 30 percent for bronchial 
asthma effective July 1, 2006 was proper; and the criteria 
for restoration of a 60 percent disability rating have not 
been met for any time during the period from July 1, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code 6602 
(2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b).  

Inasmuch as this case involves a rating reduction rather than 
a rating increase, there are specific notice requirements, 
found in 38 C.F.R. § 3.105(e)-(i), which are applicable to 
reductions in ratings.  38 C.F.R. § 3.105(e) sets forth 
procedural requirements for reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, 
the beneficiary must be allowed a period of at least 60 days 
to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, 
VA must comply with those provisions rather than the notice 
and duty provisions in the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009).  See, e.g., Kitchens v. Brown, 
7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 
(1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) 
(standards for review of evidence). 

As discussed below, the RO complied with the procedures 
required under 38 C.F.R. § 3.105(e) for reducing the 
Veteran's disability rating by notifying her of her rights 
and giving her an opportunity for a hearing and time to 
respond.



II. Analysis

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence, but only after following 
certain procedural guidelines.  The RO must issue a rating 
action proposing the reduction and setting forth all material 
facts and reasons for the reduction.  The Veteran must then 
be given 60 days to submit additional evidence and to request 
a predetermination hearing.  Then a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  
The effective date of the reduction will be the last day of 
the month in which a 60 day period from the date of notice to 
the Veteran of the final action expires. 38 C.F.R. § 
3.105(e), (i)(2)(i).
 
In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 60 to 30 
percent for bronchial asthma, were properly carried out by 
the RO.  On February 3, 2006, the RO notified the Veteran of 
a proposed rating reduction (issued in a January 2006 rating 
decision), and the RO instructed the Veteran to submit within 
60 days any additional evidence to show that her rating 
should not be reduced.  The RO further notified the Veteran 
that she could request a personal hearing, which she did not 
do.

The RO took final action to reduce the disability rating in 
an April 2006 rating decision, in which the rating was 
reduced from 60 to 30 percent, effective July 1, 2006.  The 
RO informed the Veteran of this decision by letter dated 
April 28, 2006.  This action was more than 60 days from the 
time of notice of the proposed action.  Thus the RO properly 
carried out the procedural requirements under 38 C.F.R. 
§ 3.105(e) for reduction of the schedular disability rating 
from 60 to 30 percent for bronchial asthma.  The Veteran does 
not contend otherwise.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, for other disabilities that are likely to improve, 
that is, disabilities for which a rating has been in effect 
for less than five years, re-examinations disclosing 
improvement in disabilities will warrant a rating reduction.  
38 C.F.R. § 3.344(c). Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, 
post-reduction evidence may not be used to justify an 
improper reduction.
 
Under 38 C.F.R. § 3.344(c), the pertinent disability rating 
must have continued for five years or more before the 
criteria in paragraphs (a) and (b) of that section become 
applicable.  Here, the 60 percent evaluation was granted in 
June 2005, effective February 22, 2005, and then reduced to 
30 percent in April 2006, effective July 1, 2006.  Thus, the 
60 percent rating had not been in effect for the requisite 
five-year period of time as set forth at 38 C.F.R. § 3.344(a) 
and (b).  As such, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are not directly applicable in this case. 

In considering the propriety of a reduction in this case, a 
review of the rules for establishing disability ratings is 
appropriate.  Disability ratings are determined by comparing 
a veteran's bronchial asthma symptoms with criteria set forth 
in VA's Schedule for Rating Disabilities, which are based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's bronchial asthma condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, if an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation during the period from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's statements describing the symptoms of her 
service-connected bronchial asthma are deemed competent 
evidence to the extent of her perception of the symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In evaluating whether a reduction was warranted in the 
disability rating assigned for the Veteran's service-
connected bronchial asthma, the RO appropriately considered 
the diagnostic criteria specifically addressing the 
evaluation of bronchial asthma, 38 C.F.R. § 4.97, Diagnostic 
Code 6602 of the Rating Schedule.  That code provides for the 
evaluation of bronchial asthma based in part on findings of 
pulmonary function testing.  

Pertinent pulmonary function test findings referenced in the 
diagnostic criteria include forced expiratory volume in one 
second (FEV-1) as a percentage of predicted value; forced 
vital capacity (FVC) as a percentage of predicted value; and 
the ratio of FEV-1 to FVC, that is, FEV-1/FVC, expressed in 
percent.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, bronchial 
asthma is rated pursuant to the following criteria:  
 
A 100 percent disability rating is warranted for an FEV-
1 less than 40 percent predicted, or; FEV-1/FVC less 
than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, VA 
assigns a  percent rating. 
 
A 60 percent disability rating is warranted for an FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids. 

A 30 percent rating is warranted for an FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, 
or; inhalational anti-inflammatory medication. 

A 10 percent rating is warranted for an FEV-1 of 71 to 
80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator 
therapy. 

Note: In the absence of clinical findings of asthma at the 
time of examination, a verified history of asthmatic attacks 
must be of record.  

38 C.F.R. § 4.97, Diagnostic Code 6602.  

The critical evidence considered by the RO in June 2005 in 
granting a 60 percent disability rating is contained in the 
report of a May 2005 VA examination.  Results of a pulmonary 
function test at that time included FEV-1 of 44 percent of 
predicted value, and FEV-1/FVC of 100 percent.  Based on the 
finding for FEV-1, the grant of a 60 percent rating is 
appropriate because the value for FEV-1 of 44 percent of 
predicted value fell between 40 to 55 percent predicted.  
This became the basis of the RO's June 2005 rating decision 
to increase the disability rating from 30 to 60 percent, 
effective from February 22, 2005.

The evidentiary basis for the January 2006 RO rating decision 
proposing to reduce of the disability assigned for bronchial 
asthma from 60 to 30 percent is contained in the January 2006 
VA examination report pulmonary function test findings.  
Those test findings include a FEV-1 value of 89 percent 
predicted; and a FEV-1/FVC ratio of 119 percent, which the 
examiner noted was normal.  These values do not meet the 
criteria warranting a 60 percent rating under 38 C.F.R. § 
4.97, Diagnostic Code 6602.  

Thus, based on these examination findings, present at the 
time of the January 2006 rating decision that proposed the 
reduction on appeal here, the reduction from 60 percent to 30 
percent for the disability rating for bronchial asthma was 
consistent with the level of impairment as reflected by the 
competent evidence at that time.  

Further in this regard, the evidence at that time also did 
not show that the Veteran's bronchial asthma met any other 
criteria under Diagnostic Code 6602 so as to warrant a 
continued 60 percent rating at the time of the January 2006 
rating decision.  The evidence does not show that the 
bronchial asthma resulted in at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  

During the January 2006 VA examination the Veteran reported 
that she had an asthmatic attack at least once a week, 
associated with a hacking cough, heavy pressure in her chest, 
and wheezing from time to time.  She indicated that her 
present medications for bronchial asthma consisted of 
Albuterol and Advair inhalers.  There is no evidence on file 
showing that she was taking corticosteroids, such as 
prednisone, prednisolone, methylprednisolone, betamethasone, 
dexamethasone, triamcinolone, or hydrocortisone.  

The examiner at the January 2006 VA examination made findings 
including that the Veteran had increasing problem with 
breathing, and opined that the Veteran had severe obstructive 
and restrictive airflow respiratory disease with only 
moderate response to bronchodilator; and that she had become 
more symptomatic in the past year.  Nevertheless, based on 
the diagnostic criteria as discussed above, the clinical 
findings and evidence overall does not show that at the time 
of the January 2006 rating decision, that a rating of 60 
percent was warranted.  
 
The report of a subsequent VA examination in June 2007 
basically confirms the objective findings made in the January 
2006 VA examination report with respect to the severity of 
the Veteran's bronchial asthma in relation to the relevant 
diagnostic criteria of Diagnostic Code 6602.   

Results of a pulmonary function test at that time included an 
FEV-1 value of 68 percent of predicted value, and FEV-1/FVC 
of 121 percent.  These values do not meet or approximate the 
criteria so as to warrant a 60 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  Moreover, the June 2007 VA 
examination report does not contain evidence otherwise to 
warrant restoration of the 60 percent disability rating.  

Neither does the remainder of the medical record evidence on 
file; which shows no indications that the Veteran's bronchial 
asthma condition meets or approximates criteria for a 60 
percent disability rating.

During the VA examination in June 2007, the Veteran reported 
that treatment included using several pulmonary medications.  
But she did not report any treatment that included courses of 
systemic (oral or parenteral) corticosteroids; nor included 
the requirement of at least monthly visits to a physician for 
required care of exacerbations.  She reported that she had 
two asthma attacks per week, but she  had not had any periods 
of incapacitation.  She denied making any clinical visits for 
exacerbations in the past two years, relying on her nebulizer 
for treatment of any exacerbations.

The findings from these examinations warranted a reduction in 
rating as proposed in the January 2006 rating decision, and 
as implemented in the April 2006 rating decision, to reduce 
the rating from 60 to 30 percent, effective July 1, 2006.  
See 38 C.F.R. § 3.344(c).  

In summary, the reduction in disability rating from 60 to 30 
percent for bronchial asthma, effective July 1, 2006, was 
proper.  The record demonstrates that the procedural 
requirements for a reduction in rating have been met as 
specified under the provisions of 38 C.F.R. § 3.105(e).  The 
prescribed 60-day timeframe within which to submit additional 
evidence following the proposed reduction action was afforded 
to the Veteran.  The effective date of the reduction on July 
1, 2006 came after the 60-day period following notice to the 
Veteran of the rating action proposing the reduction.  
 
Notably, the Veteran attests that her bronchial asthma 
condition has not improved so as to warrant a reduction to 30 
percent.  However, there was clear improvement in the 
objectively determined pulmonary function test findings, 
thereby reflecting that the disability had actually improved; 
and thereby reflecting an improvement in the Veteran's 
ability to function under ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 
4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In sum, the preponderance of the competent evidence 
demonstrates that the reduction in rating from 60 percent to 
30 percent for bronchial asthma, effective July 1, 2006, was 
proper.  The competent evidence shows that at the time of the 
RO's decision proposing reduction, the appropriate rating 
corresponded to the determination of 30 percent.  Therefore, 
the appeal for restoration of a 60 percent rating for that 
disorder must be denied.  

Other Criteria and Extraschedular Rating

In light of the Veteran's contentions, the Board has 
considered restoring the 60 percent rating under other 
criteria, including extraschedular evaluation.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2009) have been considered whether or 
not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2009).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


	ORDER

Reduction of the disability rating for bronchial asthma to 30 
percent effective July 1, 2006 was proper; restoration of a 
60 percent rating is denied. 



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


